Case 3:15-cv-01143-BJD-JBT Document 241 Filed 02/15/19 Page 1 of 13 PageID 10566




                                   UNITED STATES DISTRICT COURT
                                    MIDDLE DISTRICT OF FLORIDA
                                      JACKSONVILLE DIVISION

     WINN-DIXIE STORES, INC.,

                      Plaintiff,                        Case No. 3:15-cv-1143-J-39PDB

               v.

     SOUTHEAST MILK, INC., et al.,

                      Defendants.




                              MOTION TO SEAL PURSUANT
                    TO CONFIDENTIALITY AGREEMENT AND OPPOSITION

           Defendants Southeast Milk, Inc., Dairy Farmers of America, Inc., Land O’Lakes,

    Inc., Agri-Mark, Inc., and National Milk Producers Federation (collectively “Defendants”)

    move, pursuant to Rule 5.2 of the Federal Rules of Civil Procedure, Local Rule 1.09, and

    section 9 of the parties’ Stipulated Confidentiality Agreement dated August 2, 2016

    (“Confidentiality Agreement,” attached hereto as Exhibit A) for permission to file under seal

    unredacted versions of:

         (i)         the Expert Report of Dr. John Connor dated December 18, 2017, excerpts of

    which are Exhibit 2 to the Declaration of Sarah H. Catalano (“Catalano Decl.”) submitted in

    support of Defendants’ Renewed Motion and Supporting Memorandum for Summary

    Judgment on Standing (“Defs.’ SJ Motion on Standing”);

        (ii)         Plaintiffs’ Third Amended Response to Defendant DFA’s First Set of

    Interrogatories, dated August 6, 2018, which is Exhibit 3 to the Catalano Decl.;




                                                  1
Case 3:15-cv-01143-BJD-JBT Document 241 Filed 02/15/19 Page 2 of 13 PageID 10567




       (iii)       Plaintiffs’ Amended Response to Defendants’ First Set of Requests for

    Admission, dated May 30, 2018, which is Exhibit 5 to the Catalano Decl.;

       (iv)        excerpts of the March 6, 2018 deposition transcript of Graham Leary, which is

    Exhibit 10 to the Catalano Decl.;

        (v)        excerpts of the February 13, 2018 deposition transcript of Dr. John Connor,

    which is Exhibit 11 to the Catalano Decl.; and

       (vi)        Plaintiffs’ Amended Response to Defendants’ First Set of Requests for

    Production, dated May 30, 2018, which is Exhibit 12 to the Catalano Decl., and say:

              1.   Defendants are filing this motion concurrently with Defs.’ SJ Motion on

    Standing.

              2.   Certain of the supporting exhibits to Defs.’ SJ Motion on Standing, listed

    above as the Confidential Documents, are documents that Winn-Dixie has designated

    “Confidential Material” and “Highly Confidential Material” under the Confidentiality

    Agreement.

              3.   Defs.’ SJ Motion on Standing makes a reference to Exhibits 2, 3, 5, 10, 11,

    and 12, which are, respectively, Confidential Documents (i)-(vi). As filed, Defs.’ SJ Motion

    on Standing notes in slip sheets attached to the Catalano Decl. that Defendants are seeking

    permission to file complete unredacted copies of those documents under seal.

              4.   The Confidential Documents in paragraphs (i), (ii), (iv), and (v) are already

    the subject of a pending motion to seal (ECF No. 193) because they were attached to the

    Declaration of Jill M. O’Toole in Support of Defendants’ prior Motion for Summary

    Judgment on Statute of Limitations and Standing (ECF Nos. 188-2, 188-3, 188-28, 188-30).




                                                     2
Case 3:15-cv-01143-BJD-JBT Document 241 Filed 02/15/19 Page 3 of 13 PageID 10568




           5.      Defendants are filing this motion pursuant to section 9(a) of the

    Confidentiality Agreement which precludes public filing of materials designated Highly

    Confidential Materials or Confidential Materials without Plaintiff’s permission. Plaintiff

    Winn-Dixie Stores, Inc. (“Winn-Dixie”) represents to have a colorable claim to designate the

    Confidential Documents as confidential.

           6.      Defendants oppose the instant motion. Defendants are filing this motion

    solely to comply with their obligations under the Confidentiality Agreement. In opposition,

    Defendants state that, standing alone, the existence of a confidentiality agreement between

    parties is insufficient to preclude public access to court documents. Moreover, precluding

    access to court documents is generally inappropriate where, as here, they relate to a

    dispositive motion or substantive motion to preclude evidence at trial. Finally, Defendants

    oppose sealing the Confidential Documents that are deposition transcripts because Winn-

    Dixie failed to comply with the procedures in the Confidentiality Agreement for designating

    deposition testimony as confidential.

           7.      Defendants further note that, in the time since they filed their prior motion to

    seal the Confidential Documents described in paragraphs (i), (ii), (iv), and (v) (ECF No.

    193), Winn-Dixie publicly filed an unredacted copy of the document in paragraph (i), the

    Expert Report of Dr. John Connor dated December 18, 2017, as an attachment to Winn-

    Dixie’s opposition to Defendants’ Daubert motion. (ECF No. 207-5.)

           8.      Defendants provided notice to Plaintiff’s counsel on February 14, 2019, that

    they would be attaching the above-listed Confidential Documents to Defs.’ SJ Motion on




                                                   3
Case 3:15-cv-01143-BJD-JBT Document 241 Filed 02/15/19 Page 4 of 13 PageID 10569




    Standing, to which Plaintiff’s counsel did not respond. In the absence of further guidance

    from Winn-Dixie, Defendants respectfully request that this motion be denied.

                                      MEMORANDUM OF LAW

             In order to file an item under seal, a party must first comply with the procedural

    requirements set forth in the Local Rules of the Middle District of Florida. When filing

    under seal is not specifically authorized by statute, rule, or order, the party seeking to file

    under seal must file and serve a motion to seal, which (i) identifies and describes each item

    proposed for sealing, (ii) states the reason that filing each item is necessary, (iii) states the

    reason that sealing each item is necessary, (iv) states the reason that a means other than

    sealing is unavailable or unsatisfactory to preserve the interest advanced by the movant in

    support of the seal, (v) states the proposed duration of the seal, and (vi) includes a

    memorandum of law. See Local Rule 1.09(a). Unless the Court grants the motion to seal,

    the movant shall not file or otherwise tender to the Clerk of this Court the item or items it

    wishes to seal. Id.

        I.      Description of the Items to be Filed Under Seal, Necessity of Filing and
                Sealing Each Item, Reason Why Means Other than Sealing Is Unavailable,
                and Duration of the Seal

             The first document Defendants move to seal is the Expert Report of Dr. John Connor

    dated December 18, 2017 (the “Connor Report”) which sets forth an expert opinion in

    support of Winn-Dixie’s damages claim. (Catalano Decl., Ex. 2.) Filing the Connor Report

    with Defs.’ SJ Motion on Standing is necessary to demonstrate that Winn-Dixie’s claim for

    damages relies on certain purchases for which they lack standing to assert a claim.




                                                     4
Case 3:15-cv-01143-BJD-JBT Document 241 Filed 02/15/19 Page 5 of 13 PageID 10570




           The second document that Defendants move to seal is Plaintiffs’ Third Amended

    Responses to Defendant DFA’s First Set of Interrogatories, dated August 6, 2018. (Catalano

    Decl., Ex. 3.) Filing Plaintiffs’ Third Amended Responses to Defendant DFA’s First Set of

    Interrogatories with Defs.’ SJ Motion on Standing is necessary because it establishes that

    Winn-Dixie’s purported raw milk claims are limited to purchases at two dairy processing

    plants that it used to own in Plant City, Florida, and Hammond, Louisiana, because Winn-

    Dixie did not buy raw milk from Defendants during the relevant time period at the other two

    plants that it owned.

           The third document that Defendants move to seal is Plaintiffs’ Amended Response to

    Defendants’ First Set of Requests for Admission, dated May 30, 2018. (Catalano Decl.,

    Ex. 5.) Filing Plaintiffs’ Amended Response to Defendants’ First Set of Requests for

    Admission with Defs.’ SJ Motion on Standing is necessary because it establishes that Winn-

    Dixie sold its dairy processing plants in Plant City, Florida, and Hammond, Louisiana on

    April 30, 2008, and that Winn-Dixie purchased no raw milk from any Defendant after April

    30, 2008.

           The fourth document that Defendants move to seal contains excerpts of the March 6,

    2018, deposition transcript of Graham Leary. (Catalano Decl., Ex. 10.) Filing Mr. Leary’s

    transcript with Defs.’ SJ Motion on Standing is necessary because it establishes that Winn-

    Dixie sold its claims for raw milk purchases to an affiliate of Defendant Southeast Milk, Inc.

    with the sale of its dairy processing plants and lack standing to bring a claim based on those

    purchases.




                                                   5
Case 3:15-cv-01143-BJD-JBT Document 241 Filed 02/15/19 Page 6 of 13 PageID 10571




           The fifth document that Defendants move to seal contains excerpts of the February

    13, 2018, deposition transcript of Dr. John Connor. (Catalano Decl., Ex. 11.) Filing

    Dr. Connor’s February 13, 2018, transcript with Defs.’ SJ Motion on Standing is necessary to

    demonstrate that Winn-Dixie’s claim for damages relies on certain indirect purchases for

    which it lacks antitrust standing to assert a claim.

           The sixth document that Defendants move to seal is Plaintiffs’ Amended Response to

    Defendants’ First Set of Requests for Production, dated May 30, 2018. (Catalano Decl., Ex.

    12.) Filing Plaintiffs’ Amended Response to Defendants’ First Set of Requests for

    Production with Defs.’ SJ Motion on Standing is necessary to establish that Defendants

    requested in discovery that Winn-Dixie produce its supply contract with wholesale

    distributor C&S Wholesale Grocers, Inc. and thus Winn-Dixie cannot now claim that its

    failure to produce the contract creates an issue of fact as to the nature of the contract.

           Defendants move to seal the six documents identified above to satisfy their

    obligations under the Confidentiality Agreement because all of the Confidential Documents

    were designated Confidential Materials or Highly Confidential Materials by Winn-Dixie.

    Section 9(a) of the Confidentiality Agreement states that “[n]o pleading or document

    containing Confidential Material or Highly Confidential Material shall be filed in the public

    record without the written permission of the Producing Party or a court's order,” and requires

    that “[t]he parties shall comply with Local Rule 1.09.” As discussed above, Defendants need

    to cite this evidence to support Defs.’ SJ Motion on Standing. Where possible, Defendants

    have attempted limit the amount of each document that needs to be disclosed by excerpting

    deposition transcripts and expert reports instead of including the full transcript or report. In




                                                     6
Case 3:15-cv-01143-BJD-JBT Document 241 Filed 02/15/19 Page 7 of 13 PageID 10572




    the absence of further guidance from Winn-Dixie, there is no alternative to sealing.

    Defendants request that the Confidential Documents be filed under seal for one year or for as

    long as the Court deems proper.

           II.     Authority in Support of Sealing

           On February 14, 2019, Defendants provided Winn-Dixie with notice of their intent to

    file the Confidential Documents with Defs.’ SJ Motion on Standing and requested that Winn-

    Dixie’s counsel identify whether he would require the Confidential Documents be filed under

    seal and the basis for sealing. Winn-Dixie’s counsel did not respond to the inquiry.

    Accordingly, Defendants only move to seal the Confidential Documents because they do not

    have permission to file the Confidential Materials on the public docket by operation of the

    Confidentiality Agreement.

           III.    Defendants’ Opposition to Sealing

           Without further guidance from Winn-Dixie, Defendants oppose the sealing of the

    Confidential Documents. In evaluating a motion to seal, courts balance a party’s interest in

    keeping the information confidential against the public interest in accessing court documents.

    See Romero v. Drummond Co., Inc., 480 F.3d 1234, 1246 (11th Cir. 2007). “This right [of

    access] includes the right to inspect and copy public records and documents. This right of

    access is not absolute, however [and] may be overcome by a showing of good cause.” Id. at

    1245 (internal citation and quotation marks omitted). In balancing these two interests, courts

    consider “whether allowing access would impair court functions or harm legitimate privacy

    interests, the degree of and likelihood of injury if made public, the reliability of the

    information, whether there will be an opportunity to respond to the information, whether the




                                                     7
Case 3:15-cv-01143-BJD-JBT Document 241 Filed 02/15/19 Page 8 of 13 PageID 10573




    information concerns public officials or public concerns, and the availability of a less

    onerous alternative to sealing the documents.” Id at 1246. Winn-Dixie cannot make these

    showings based solely on the operation of a confidentiality agreement and thus cannot

    demonstrate good cause.

           As discussed above, for now, Defendants only basis to seal the Winn-Dixie’s

    Confidential Documents is the operation of the parties’ Confidentiality Agreement. It is well

    established that the existence of a confidentiality agreement is insufficient on its own to

    overcome the public interest in accessing court documents. See TMH Med. Servs., LLC v.

    Nat’l Union Fire Ins. Co. of Pittsburg, PA, No. 617CV920ORL37DCI, 2018 WL 1918262, at

    *3 (M.D. Fla. Jan. 17, 2018) (denying motion to seal based on existence of confidentiality

    agreement); Schojan v. Papa John’s Int’l, Inc., No. 8:14-CV-1218-T-33MAP, 2014 WL

    4674340, at *2 (M.D. Fla. Sept. 18, 2014) (same). “[T]he parties’ private agreement

    concerning confidentiality does not bind the Court, whether or not the parties agree that

    documents ‘shall’ be under seal.” TMH Med. Servs., LLC, 2018 WL 1918262, at *3 (citation

    omitted).

           In addition, the procedural posture of the case, generally, precludes sealing.

    “Material filed in connection with any substantive pretrial motion, unrelated to discovery, is

    subject to the common law right of access.” Romero, 480 F.3d at 1246. Here, the

    Confidential Documents are being submitted in connection with a substantive pretrial motion

    for summary judgment that, if granted, would dismiss a significant portion of Winn-Dixie’s

    claims against the Defendants. Documents and testimony produced during fact and expert

    discovery are no longer “only discovery when they were filed in connection with a




                                                   8
Case 3:15-cv-01143-BJD-JBT Document 241 Filed 02/15/19 Page 9 of 13 PageID 10574




    dispositive motion and other motions that will determine the admissibility of evidence at

    trial.” Diaz-Granados v. Wright Med. Tech., Inc., No. 614CV1953ORL28TBS, 2016 WL

    1090060, at *2–3 (M.D. Fla. Mar. 21, 2016) (denying motion to seal transcripts submitted in

    support of summary judgment motion and motion to exclude experts).

            Defendants further oppose sealing the excerpts of the Expert Report of Dr. Connor

    described in paragraph (i) because Winn-Dixie already has filed the full report on the public

    docket. (ECF No. 207-5.)

            Finally, Defendants oppose the sealing of certain Confidential Documents that are

    deposition transcripts because Winn-Dixie failed to comply with section 4(d) of the

    Confidentiality Agreement in designating those transcripts confidential. Section 4(d) states

    that:

                   The designation of Confidential Material or Highly Confidential
                   Material for the purposes of this Agreement shall be made in the
                   following manner: . . . (d) In the case of depositions or other
                   pretrial testimony: (i) by a statement on the record, by counsel,
                   at the time of such disclosure, or (ii) by written notice sent to all
                   counsel of record for the Parties within fifteen business days
                   after receipt of the transcript of the deposition unless the parties
                   agree to an extension of this time period for designation. (Ex. A,
                   2-3)

    Winn-Dixie did not follow any of the procedures identified in Section 4(d), including

    designating testimony as confidential on the record or providing a follow-on written notice

    within fifteen business days of receipt of the deposition transcript. The deposition of Dr.

    Connor occurred on February 13, 2018, and the deposition of Graham Leary occurred on

    March 6, 2018. But Winn-Dixie did not designate the transcripts as confidential until months

    later on August 16, 2018, when, in response to Defendants’ inquiry related to their prior




                                                    9
Case 3:15-cv-01143-BJD-JBT Document 241 Filed 02/15/19 Page 10 of 13 PageID 10575




     summary-judgment motion, which was due on August 20, 2018, Winn-Dixie provided a

     blanket designation that all deposition transcripts that Defendants sought to use were

     confidential. To the extent such a blanket designation constitutes written notice under

     section 4(d)—which Defendants contend it does not—that notice was well past the fifteen-

     business-day cut-off.

            For the foregoing reasons, and without further input from Winn-Dixie, Defendants

     respectfully request that this motion be denied.

            WHEREFORE, pursuant to the Confidentiality Agreement Defendants respectfully

     requests that this Court enter an order allowing Defendants to file the Confidential

     Documents under seal.

            IN THE ALTERNATIVE, subject to further meet and confer discussions with Winn-

     Dixie, Defendants respectfully request that this motion be denied and Defendants be ordered

     to file the Confidential Documents on the public docket.



      DATED: February 15, 2019            Respectfully submitted,


                                          By: /s/ Cindy A. Laquidara

                                          Florida Bar No. 394246
                                          Email: cindy.laquidara@akerman.com
                                          AKERMAN LLP
                                          50 North Laura Street, Suite 3100
                                          Jacksonville, FL 32202
                                          Telephone: (904) 798-3700
                                          Facsimile: (904) 798-3730

                                          Attorneys for Defendants National Milk Producers
                                          Federation; Southeast Milk, Inc.; Dairy Farmers of
                                          America, Inc.; Land O’Lakes, Inc.; and Agri-Mark, Inc.



                                                   10
Case 3:15-cv-01143-BJD-JBT Document 241 Filed 02/15/19 Page 11 of 13 PageID 10576




                                 Jonathan B. Sallet
                                 District of Columbia Bar No. 336198
                                 John J. Kavanagh
                                 New York Bar No. 2858074
                                 STEPTOE & JOHNSON LLP
                                 1330 Connecticut Avenue, NW
                                 Washington, DC 20036
                                 Telephone: (202) 429-3000
                                 Facsimile: (202) 429-3902
                                 jsallet@steptoe.com
                                 jkavanagh@steptoe.com

                                 Attorneys for Defendant National Milk Producers
                                 Federation aka Cooperatives Working Together


                                 Michael J. Beaudine, Esq.
                                 Florida Bar No. 0772763
                                 beaudine@lseblaw.com
                                 LATHAM, SHUKER, EDEN & BEAUDINE, LLP
                                 111 N. Magnolia Avenue, Suite 1400
                                 Orlando, FL 32801
                                 Telephone: (407) 481-5800
                                 Facsimile: (407) 481-5801

                                 Attorneys for Defendant Southeast Milk, Inc.


                                 W. Todd Miller
                                 District of Columbia Bar No. 414930
                                 Lucy S. Clippinger
                                 New York Bar No. 5105796
                                 BAKER & MILLER PLLC
                                 2401 Pennsylvania Avenue, NW, Suite 300
                                 Washington, DC 20037
                                 Telephone: (202) 663-7820
                                 Facsimile: (202) 663-7849
                                 tmiller@bakerandmiller.com
                                 lclippinger@bakerandmiller.com

                                 Attorneys for Defendant Dairy Farmers of America,
                                 Inc.



                                         11
Case 3:15-cv-01143-BJD-JBT Document 241 Filed 02/15/19 Page 12 of 13 PageID 10577




                                 Nathan P. Eimer
                                 Illinois State Bar No. 00735353
                                 Scott C. Solberg
                                 Illinois State Bar No. 6204487
                                 Ben E. Waldin
                                 Illinois State Bar No. 6317991
                                 EIMER STAHL LLP
                                 224 South Michigan Avenue, Suite 1100
                                 Chicago, IL 60604
                                 Telephone: (312) 660-7600
                                 Facsimile: (312) 692-1718
                                 neimer@eimerstahl.com
                                 ssolberg@eimerstahl.com
                                 bwaldin@eimerstahl.com

                                 Attorneys for Defendant Land O’Lakes, Inc.


                                 Jill M. O’Toole
                                 Connecticut No. 414338
                                 SHIPMAN & GOODWIN LLP
                                 One Constitution Plaza
                                 Hartford, CT 06103
                                 Telephone: (860) 251-5000
                                 Facsimile: (860) 251-5218
                                 jotoole@goodwin.com

                                 Attorneys for Defendant Agri-Mark, Inc.




                                         12
Case 3:15-cv-01143-BJD-JBT Document 241 Filed 02/15/19 Page 13 of 13 PageID 10578




                                     CERTIFICATE OF SERVICE

             I certify that on February 15, 2019, I electronically filed the foregoing with the Clerk

     of Court pursuant to the Administrative Procedures for Electronic Filing in Civil and

     Criminal Cases of this Court by using the CM/ECF System, which will send a notice of

     electronic filing to all counsel of record.



     DATED: February 15, 2019                              /s/ Cindy A. Laquidara

                                                   Attorney for Defendants National Milk
                                                   Producers Federation; Southeast Milk, Inc.;
                                                   Dairy Farmers of America, Inc.;
                                                   Land O’Lakes, Inc.; and Agri-Mark, Inc.




                                                    13
